



EXHIBIT 10.1


STANDARD EXECUTIVE SEVERANCE AGREEMENT
BETWEEN
DSW INC.
AND
JARED POFF
This Standard Executive Severance Agreement (“Agreement”) by and between DSW
Inc. (“Company”) and Jared Poff (“Executive”), collectively, the “Parties,” is
effective as of the date signed (“Effective Date”) and supersedes and replaces
any other oral or written employment-related agreement between the Executive and
the Company.
The severance offer to the Executive is provided by the Company in exchange for
the Executive’s performance of the obligations described in this Agreement. The
Executive agrees that the severance offered is adequate consideration for the
performance of the duties and the covenants and releases made and entered into
by and between the Executive and the Company in this Agreement.
1.00    EXECUTIVE’S OBLIGATIONS
1.01    Scope of Duties. The Executive will:
[1]    Devote all available business time, best efforts and undivided attention
to the Company’s business and affairs; and
[2]    Not engage in any other business activity, whether or not for gain,
profit or other pecuniary benefit.
[3]    However, the restriction described in Section 1.02[1] and [2] will not
preclude the Executive from:
[a]    Making or holding passive investments in outstanding shares in the
securities of publicly-owned companies or other businesses [other than
organizations described in Section 1.05], regardless of when and how that
investment was made; or
[b]    Serving on corporate, civic, religious, educational and/or charitable
boards or committees but only if this activity [i] does not interfere with the
performance of duties under this Agreement and [ii] is approved by the
Executive’s manager.
1.02    Confidential Information.
[1]    Obligation to Protect Confidential Information. The Executive
acknowledges that the Company and its subsidiaries, parent corporation and
affiliated entities (collectively, “Group” and separately, “Group Member”) have
a legitimate and continuing proprietary interest in the protection of
Confidential Information (as defined in Section 1.02[2]) and have invested, and
will continue to invest, substantial sums of money to develop, maintain and
protect Confidential Information. The Executive agrees [a] during and after
employment with all Group Members [i] that any Confidential Information will be
held in confidence and treated as proprietary to the Group, [ii] not to use or
disclose any Confidential Information except to promote and advance the Group’s
business interests and [b] immediately upon separation from employment with all
Group Members, to return to the Company any Confidential Information.
[2]    Definition of Confidential Information. For purposes of this Agreement,
Confidential Information includes any confidential data, figures, projections,
estimates, pricing data, customer lists, buying manuals or procedures,
distribution manuals or procedures, other policy and procedure manuals or
handbooks, supplier information, tax records, personnel histories and records,
information regarding sales, information regarding properties and any other
Confidential Information regarding the business, operations, properties or
personnel of the Group (or any Group Member) which are disclosed to or learned
by the Executive as a result of employment with any Group Member, but will not
include [a] the Executive’s personal personnel records or [b] any information
that [i] the Executive possessed





--------------------------------------------------------------------------------





before the date of initial employment (including periods before the Effective
Date) with any Group Member that was a matter of public knowledge, [ii] became
or becomes a matter of public knowledge through sources independent of the
Executive, [iii] has been or is disclosed by any Group Member without
restriction on its use or [iv] has been or is required to be disclosed by law or
governmental order or regulation. The Executive also agrees that, if there is
any reasonable doubt whether an item is public knowledge, to not regard the item
as public knowledge until and unless the Senior Vice President of Human
Resources confirms to the Executive that the information is public knowledge or
an arbitrator, acting under Section 6.00, finally decides that the information
is public knowledge.
[3]    Intellectual Property. The Executive expressly acknowledges that all
right, title and interest to all inventions, designs, discoveries, works of
authorship, and ideas conceived, produced, created, discovered, authored, or
reduced to practice during the Executive’s performance of services under this
Agreement, whether individually or jointly with any Group Member (the
“Intellectual Property”) shall be owned solely by the Group, and shall be
subject to the restrictions set forth in Section 1.02[1] above. All Intellectual
Property which constitutes copyrightable subject matter under the copyright laws
of the United States shall, from the inception of creation, be deemed to be a
"work made for hire" under the United States copyright laws and all right, title
and interest in and to such copyrightable works shall vest in the Group. All
right, title and interest in and to all Intellectual Property developed or
produced under this Agreement by the Executive, whether constituting patentable
subject matter or copyrightable subject matter (to the extent deemed not to be a
"work made for hire") or otherwise, shall be assigned and is hereby irrevocably
assigned to the Group by the Executive. The Executive shall, without any
additional consideration, execute all documents and take all other actions
needed to convey the Executive’s complete ownership interest in any Intellectual
Property to the Group so that the Group may own and protect such Intellectual
Property and obtain patent, copyright and trademark registrations for it. The
Executive agrees that any Group Member may alter or modify the Intellectual
Property at the Group Member’s sole discretion, and the Executive waives all
right to claim or disclaim authorship.
1.03    Solicitation of Employees. The Executive agrees that during employment,
and for the longer of any period of salary continuation or for two years after
terminating employment with all Group Members [1] not, directly or indirectly,
to solicit any employee of any Group Member to leave employment with the Group,
[2] not, directly or indirectly, to employ or seek to employ any employee of any
Group Member and [3] not to cause or induce any of the Group’s (or Group
Member’s) competitors to solicit or employ any employee of any Group Member.
1.04    Solicitation of Third Parties. The Executive agrees that during
employment, and for the longer of any period of salary continuation or for two
years after terminating employment with all Group Members not, directly or
indirectly, to recruit, solicit or otherwise induce or influence any customer,
supplier, sales representative, lender, lessor, lessee or any other person
having a business relationship with the Group (or any Group Member) to
discontinue or reduce the extent of that relationship except in the course of
discharging the duties described in this Agreement and with the good faith
objective of advancing the Group’s (or any Group Member’s) business interests.
1.05    Non-Competition. The Executive agrees that for the longer of any period
of salary continuation or for one year after terminating employment with all
Group Members not, directly or indirectly, to accept employment with, act as a
consultant to, or otherwise perform services that are substantially the same or
similar to those for which the Executive was compensated by any Group Member
(this comparison will be based on job-related functions and responsibilities and
not on job title) for any business that directly competes with the Group’s (or
any Group Member’s) business, which is understood by the Parties to be the sale
of significant branded or discount and off-price shoes at department stores,
specialty retail stores or online footwear retailers. Illustrations of
businesses that compete with the Group’s business include, but are not limited
to, Amazon (Footwear); Famous Footwear; Footstar; Kohl’s (Footwear); Macy’s;
Nordstrom’s (Non-apparel); Off-Broadway Shoes; Payless ShoeSource; Shoe
Carnival; The TJX Companies, Inc. (T.J. Maxx; Marshall’s; The Maxx; Marmaxx);
and Zappos. This restriction applies to any parent, division, affiliate, newly
formed or purchased business(es) and/or successor of a business that competes
with the Group’s (or any Group Member’s) business.
1.06    Post-Termination Cooperation. As is required of the Executive during
employment, the Executive agrees that during and after employment with any Group
Members and without additional compensation (other than reimbursement for
reasonable associated expenses), to cooperate with the Group (and with each
Group Member) in the following areas:
[1]    Cooperation With the Company. The Executive agrees [a] to be reasonably
available to answer questions for the Group’s (and any Group Member’s) officers
regarding any matter, project, initiative or effort for which the Executive was
responsible while employed by any Group Member and [b] to cooperate with the
Group (and with each Group Member) during the course of all third-party
proceedings arising out of the Group’s (and any Group Member’s) business about
which the Executive has knowledge or information. For purposes of this
Agreement, [c] “proceedings” includes internal investigations, administrative
investigations or proceedings and lawsuits (including pre-trial





--------------------------------------------------------------------------------





discovery and trial testimony) and [d] “cooperation” includes [i] the
Executive’s being reasonably available for interviews, meetings, depositions,
hearings and/or trials without the need for subpoena or assurances by the Group
(or any Group Member), [ii] providing any and all documents in the Executive’s
possession that relate to the proceeding, and [iii] providing assistance in
locating any and all relevant notes and/or documents.
[2]    Cooperation With Third Parties. Unless compelled to do so by
lawfully-served subpoena or court order, the Executive agrees not to communicate
with, or give statements or testimony to, any opposing attorney, opposing
attorney’s representative (including private investigator) or current or former
employee relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Executive has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in Section 1.02[2]) as a result of employment with the
Group (or any Group Member) except in cooperation with the Company. The
Executive also agrees to notify the Senior Vice President of Human Resources
immediately after being contacted by a third party or receiving a subpoena or
court order to appear and testify with respect to any matter affected by this
section.
[3]    Cooperation With Media. The Executive agrees not to communicate with, or
give statements to, any member of the media (including print, television or
radio media) relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Executive has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in Section 1.02[2]) as a result of employment with the
Group (or any Group Member). The Executive also agrees to notify the Senior Vice
President of Human Resources immediately after being contacted by any member of
the media with respect to any matter affected by this section.
1.07    Non-Disparagement. The Executive and the Company (on its behalf and on
behalf of the Group and each Group Member) agree that neither will make any
disparaging remarks about the other and the Executive will not make any
disparaging remarks about the Company’s Chairman, Chief Executive Officer or any
of the Group’s senior executives. However, this section will not preclude
[1] any remarks that may be made by the Executive under the terms of Section
1.06[2] or that are required to discharge the duties described in this Agreement
or [2] the Company from making (or eliciting from any person) disparaging
remarks about the Executive concerning any conduct that may lead to a
termination for Cause, as defined in Section 2.03 (including initiating an
inquiry or investigation that may result in a termination for Cause), but only
to the extent reasonably necessary to investigate the Executive’s conduct and to
protect the Group’s (or any Group Member’s) interests.
1.08    Notice of Subsequent Employment. The Executive agrees to immediately
notify the Company of any subsequent employment during the period of salary
continuation after employment terminates.
1.09    Nondisclosure. The Executive agrees not to disclose the terms of this
Agreement in any manner to any person other than the Executive’s manager, one of
the Company’s Vice Presidents of Human Resources (or any Company representative
they expressly approve for such disclosure), the Executive’s personal attorney,
accountant and financial advisor, and the Executive’s immediate family or as
otherwise required by law.
1.10    Remedies. The Executive acknowledges that money will not adequately
compensate the Group for the substantial damages that will arise upon the breach
of any provision of Section 1.00. For this reason, any disputes arising under
Section 1.00 will not be subject to arbitration under Section 6.00. Instead, if
the Executive breaches or threatens to breach any provision of Section 1.00, the
Company will be entitled, in addition to other rights and remedies, to specific
performance, injunctive relief and other equitable relief to prevent or restrain
any breach or threatened breach of Section 1.00.
1.11    Return of Company Property. Upon termination of employment, the
Executive agrees to promptly return to the Company all property belonging to the
Group or any Group Member.
2.00    TERMINATION AND RELATED BENEFITS
2.01    Rules of General Application. The following rules apply generally to the
implementation of Section 2.00:
[1]    Method of Payment. If the amount of any installment payments is or
becomes less than or equal to the applicable dollar amount under Section
402(g)(1)(B) of the Internal Revenue Code of 1986, the Company may elect to pay
such remaining installments as a lump sum.





--------------------------------------------------------------------------------





[2]    Application of Pro Rata. Any pro rata share required to be paid under
Section 2.00 will be based on the number of days between the first day of the
fiscal year during which the Executive terminates employment and the date that
the Executive terminates employment divided by the number of days in the fiscal
year during which the Executive terminates employment.
2.02    Involuntary Termination Without Cause. The Company may terminate the
Executive’s employment at any time Without Cause (as defined below) by
delivering to the Executive a written notice specifying the date termination is
to be effective. If all requirements of this Agreement are met, the Company will
make the following payments to the Executive as of the effective date of
Involuntary Termination Without Cause:
[1]    Base Salary. For twelve (12) months beginning on the date of Involuntary
Termination Without Cause, the Company will continue to pay the Executive’s base
salary at the rate in effect on the effective date of Involuntary Termination
Without Cause. If such amount exceeds two times the annual compensation limit
prescribed by Section 401(a)(17) of the Internal Revenue Code of 1986 (the
“Involuntary Termination Limit”), then the Company will pay the severance
obligation described in this Section 2.02[1] in two payment streams. The first
payment stream will be equal to the Involuntary Termination Limit, and the
Company will pay this amount in 12 monthly installments, beginning on the date
of Involuntary Termination Without Cause. The amount of the second payment
stream will equal the amount in excess of the Involuntary Termination Limit. The
Company will pay this amount in six monthly installments beginning on the date
that is six months after the date of the Executive’s Involuntary Termination
Without Cause. As a condition of this salary continuation, the Executive is
expected to promptly and reasonably pursue new employment. If during the salary
continuation period the Executive becomes employed either as an employee or a
consultant, the Executive’s Base Salary paid by the Company will be reduced by
50% of the Base Salary amount for the remainder of the salary continuation
period. The Executive agrees to immediately notify the Company of any subsequent
employment or consulting work during the period of salary continuation.
[2]    Health Care. The Company will reimburse the Executive for the cost of
maintaining continuing health coverage under COBRA for a period of no more than
twelve (12) months following the effective date of Involuntary Termination
Without Cause, less the amount the Executive is expected to pay as a regular
employee premium for such coverage. Such reimbursements will cease if the
Executive becomes eligible for similar coverage under another benefit plan.
[3]    Cash Incentive Bonus. The Company will pay to the Executive the pro- rata
share of any Cash Incentive Bonus that would have been paid to the Executive had
the Executive not been involuntarily terminated Without Cause. The pro-rated
bonus will be calculated based on the extent to which performance standards are
met on the last day of the year in which the Executive is involuntarily
terminated Without Cause and will be paid at the same time as all other
participants.


[4]    Equity Incentives. Subject to the terms of the DSW Inc. 2005 Equity
Incentive Plan, the DSW Inc. 2014 Equity Incentive Plan, any future shareholder
approved Company equity plan, and any applicable agreement, the Executive shall
have the following rights:


[a] For these purposes, Award means any award granted under the
DSW Inc. 2005 Equity Incentive Plan, the DSW Inc. 2014 Equity Incentive Plan,
any future shareholder approved Company equity plan, and any other agreement, as
such term is defined in the applicable plan.


[b]
Executive may exercise any outstanding Awards that are vested on the effective
date of Involuntary Termination Without Cause.



[c]
With respect to Awards that would vest solely upon the passage of time and such
vesting date would occur within the 12 month period following the effective date
of Involuntary Termination Without Cause, such Award shall vest and, if
applicable, be awarded to Executive as of the date of termination Without Cause.



[d]
With respect to Awards that would vest upon the satisfaction of a specified
requirement, or upon satisfaction of the passage of time and satisfaction of a
specified requirement; in the event that all such requirements are satisfied
prior to the expiration of the 12 month period following the date of






--------------------------------------------------------------------------------





termination Without Cause, such Award shall vest and be awarded to Executive
upon the satisfaction of all applicable requirements.
 
In any event, Executive must exercise any vested Awards during the three-month
period following the date of vesting.


[5]    Other. Any rights accruing to the Executive under any employee benefit
plan, fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
2.03    Definition of Cause. For these purposes, Cause means the Executive’s
[a] breach of Section 1.00 of this Agreement; [b] willful, illegal or grossly
negligent conduct that is materially injurious to the Company or any Group
Member monetarily or otherwise; [c] violation of laws or regulations governing
the Company or to any Group Member; [d] breach of any fiduciary duty owed to the
Company or any Group Member; [e] misrepresentation or dishonesty which the
Company determines has had or is likely to have a material adverse effect upon
the Company’s or any Group Member’s operations or financial condition;
[f] involvement in any act of moral turpitude that has an injurious effect on
the Company (or any Group Member) or its reputation; or [g] breach of the terms
of any non-solicitation or confidentiality clauses contained in an standard
executive employment agreement(s) with a former employer. The Company’s
dissatisfaction with the Executive’s performance, or the business results
achieved, shall not, in and of itself, constitute Cause under this Section.
2.04    Subsequent Information. The terms of Section 2.03 will apply if, after
the Executive terminates, the Company learns of an event that, had it been known
before the Executive terminated employment, would have justified a termination
for Cause. In this case, the Company will be entitled to recover (and the
Executive agrees to repay) any amounts (other than legally protected benefits)
that the Executive received.
For purposes of this Agreement, Without Cause means termination of the
Executive’s employment by the Company for any reason other than those set forth
in Section 2.03 or 2.04.
3.00    NOTICE
3.01    How Given. Any notice permitted or required to be given under this
Agreement must be given in writing and delivered in person or by registered,
U.S. mail, return receipt requested, postage prepaid, or through Federal
Express, UPS, DHL or any other reputable professional delivery service that
maintains a confirmation of delivery system. Any delivery must be addressed to
the Company’s Senior Vice President of Human Resources at the Company’s
then-current corporate offices or to the Executive at the Executive’s address as
contained in the Executive’s personnel file.
3.02    Effective Date. Any notice permitted or required to be given under this
Agreement will be effective on the date it is delivered, in the event of
personal delivery, or on the date its receipt is acknowledged, in the event of
delivery by registered mail or through a professional delivery service described
in Section 3.01.
4.00    RELEASE
In exchange for the payments and benefits described in section 2.02 of this
Agreement, upon termination the Executive and the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees and assigns (together, the “Executive Representatives”) agree
to execute a release forever discharging the Company, the Group and each Group
Member and their executives, officers, directors, agents, attorneys, successors
and assigns, from any and all claims, suits and/or causes of action that grow
out of or are in any way related to the Executive’s recruitment to or employment
with the Company and all Group Members, other than: (i) any claim that the
Company has breached this Agreement, and (ii) any charge filed with an
administrative agency (although Executive and Executive Representatives waives
any right to recover any money or other benefits arising from such charge(s))..
This release includes, but is not limited to, any claims that the Company, the
Group or any Group Member violated the Employee Retirement and Income Security
Act of 1974; the Age Discrimination in Employment Act; the Older Worker’s
Benefit Protection Act; the Americans with Disabilities Act; Title VII of the
Civil Rights Act of 1964 (as amended); the Family and Medical Leave Act; any law
prohibiting discrimination, harassment or retaliation in employment; any claim
of promissory estoppel or detrimental reliance, defamation, intentional
infliction of emotional distress; or the public policy of any state, or any
federal, state or local law. If the Executive or the Executive Representatives
fails to execute this release, the Executive or the Executive Representatives
agrees to forego any payment from the Company as if the Executive had terminated
employment voluntarily. Specifically, the Executive and Executive
Representatives agree that a necessary condition for the payment of any of the
amounts described in Section 2.00 in the event of termination is the Executive’s
or the Executive Representatives’ execution of this release upon termination of
employment.





--------------------------------------------------------------------------------





The Executive acknowledges that the Executive is an experienced senior executive
knowledgeable about the claims that might arise in the course of employment with
the Company and knowingly agrees that the payments upon termination provided for
in this Agreement are satisfactory consideration for the release of all possible
claims. The Executive is advised to consult with an attorney prior to executing
this Agreement. Upon termination, the Executive or the Executive Representatives
will receive 21 days to consider this release. The Executive or the Executive
Representatives may revoke consent to the release by delivering a written notice
of such revocation to the Company within seven days of signing the release. If
the Executive or Executive Representatives revokes consent to the release, the
release will become null and void and the Executive or the Executive
Representatives must return any compensation received under Section 2.02 of this
Agreement, except salary the Executive earned for actual work.
5.00    INSURANCE
To the extent permitted by law and its organizational documents, the Company
will include the Executive under any liability insurance policy the Company
maintains for employees of comparable status. The level of coverage will be at
least as favorable to the Executive (in amount and each other material respect)
as the coverage of other employees of comparable status. This obligation to
provide insurance for the Executive will survive termination of this Agreement
with respect to proceedings or threatened proceedings based on acts or omissions
occurring during the Executive’s employment with the Company or with any Group
Member.
6.00    ARBITRATION
6.01    Acknowledgment of Arbitration. Unless stated otherwise in this
Agreement, the Parties agree that arbitration is the sole and exclusive remedy
for each of them to resolve and redress any dispute, claim or controversy
involving the interpretation of this Agreement or the terms, conditions or
termination of this Agreement or the terms, conditions or termination of
Executive’s employment with the Group and with each Group Member, including any
claims for any tort, breach of contract, violation of public policy or
discrimination, whether such claim arises under federal or state law.
6.02    Scope of Arbitration. The Executive expressly understands and agrees
that claims subject to arbitration under this section include asserted
violations of the Employee Retirement and Income Security Act of 1974; the Age
Discrimination in Employment Act; the Older Worker’s Benefit Protection Act; the
Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964 (as
amended); the Family and Medical Leave Act; any law prohibiting discrimination,
harassment or retaliation in employment; any claim of promissory estoppel or
detrimental reliance, defamation, intentional infliction of emotional distress;
or the public policy of any state, or any federal, state or local law.
6.03    Effect of Arbitration. The Parties intend that any arbitration award
relating to any matter described in Section 6.00 will be final and binding on
them and that a judgment on the award may be entered in any court of competent
jurisdiction, and enforcement may be had according to the terms of that award.
This section will survive the termination or expiration of this Agreement.
6.04    Location of Arbitration. Arbitration will be held in Columbus, Ohio, and
will be conducted by a retired federal judge or other qualified arbitrator. The
arbitrator will be mutually agreed upon by the Parties and the arbitration will
be conducted in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association. The Parties will
have the right to conduct discovery pursuant to the Federal Rules of Civil
Procedure; provided, however, that the arbitrator will have the authority to
establish an expedited discovery schedule and cutoff and to resolve any
discovery disputes. The arbitrator will have no jurisdiction or authority to
change any provision of this Agreement by alterations of, additions to or
subtractions from the terms of this Agreement. The arbitrator’s sole authority
will be to interpret or apply any provision(s) of this Agreement or any public
law alleged to have been violated. The arbitrator will be limited to awarding
compensatory damages, including unpaid wages or benefits, but, to the extent
allowed by law, will have no authority to award punitive, exemplary or
similar-type damages.
6.05    Time for Initiating Arbitration. Any claim or controversy not sought to
be submitted to arbitration, in writing, within 120 days of the date the Party
asserting the claim knew, or through reasonable diligence should have known, of
the facts giving rise to that Party’s claim, will be deemed waived and the Party
asserting the claim will have no further right to seek arbitration or recovery
with respect to that claim or controversy. Both Parties agree to strictly comply
with the time limitation specified in Section 6.00. For purposes of this
section, a claim or controversy is sought to be submitted to arbitration on the
date the complaining Party gives written notice to the other that [1] an issue
has arisen or is likely to arise that, unless resolved otherwise, may be
resolved through arbitration under Section 6.00 and [2] unless the issue is
resolved otherwise, the complaining Party intends to submit the matter to
arbitration under the terms of Section 6.00.





--------------------------------------------------------------------------------





6.06    Costs of Arbitration. The Company will bear the arbitrator’s fee and
other costs associated with any arbitration, unless the arbitrator, acting under
Federal Rule of Civil Procedure 54(b), elects to award these fees to the
Company.
6.07    Arbitration Exclusive Remedy. The Parties acknowledge that, because
arbitration is the exclusive remedy for resolving issues arising under this
Agreement, neither Party may resort to any federal, state or local court or
administrative agency concerning breaches of this Agreement or any other matter
subject to arbitration under Section 6.00, except as otherwise provided in this
Agreement, and that the decision of the arbitrator will be a complete defense to
any suit, action or proceeding instituted in any federal, state or local court
before any administrative agency with respect to any arbitrable claim or
controversy.
6.08    Waiver of Jury. The Executive and the Company each waive the right to
have a claim or dispute with one another decided in a judicial forum or by a
jury, except as otherwise provided in this Agreement.
7.00    GENERAL PROVISIONS
7.01    Representation of Executive. The Executive represents and warrants that
the Executive is not under any contractual or legal restraint that prevents or
prohibits the Executive from entering into this Agreement or performing the
duties and obligations described in this Agreement.
7.02    Modification or Waiver; Entire Agreement. No provision of this Agreement
may be modified or waived except in a document signed by the Executive and the
Company’s Chief Executive Officer or other person designated by the Company’s
Board of Directors. This Agreement, and any attachments referenced in the
Agreement, constitute the entire agreement between the Parties regarding the
employment relationship described in this Agreement, and any other agreements
are terminated and of no further force or legal effect. No agreements or
representations, oral or otherwise, with respect to the Executive’s employment
relationship with the Company have been made or relied upon by either Party
which are not set forth expressly in this Agreement.
7.03    Governing Law; Severability. This Agreement is intended to be performed
in accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application of any provision of this Agreement to any person or circumstance,
is, for any reason and to any extent, held invalid or unenforceable, such
invalidity and unenforceability will not affect the remaining provisions of this
Agreement of its application to other persons or circumstances, all of which
will be enforced to the greatest extent permitted by law and the Executive and
the Company agree that the arbitrator (or judge) is authorized to reform the
invalid or enforceable provision [1] to the extent needed to avoid the
invalidity or unenforceability and [2] in a manner that is as similar as
possible to the intent (as described in this Agreement). The validity,
construction and interpretation of this Agreement and the rights and duties of
the Parties will be governed by the laws of the State of Ohio, without reference
to the Ohio choice of law rules.
7.04    No Waiver. Except as otherwise provided in Section 6.05, failure to
insist upon strict compliance with any term of this Agreement will not be
considered a waiver of any such term.
7.05 Withholding. All payments made to the Executive under this Agreement will
be reduced by any amount:
[1]     That the Company is required to withhold in advance payment of the
Executive’s federal, state and local income, wage and employment tax liability;
and
[2]    To the extent allowed by law, that the Executive owes (or, after
employment is deemed to owe) to the Company.
However, application of Section 7.05[2] will not extinguish the Company’s right
to seek additional amounts from the Executive (or to pursue other appropriate
remedies) to the extent that the amount that may be recovered by application of
Section 7.05[2] does not fully discharge the amount the Executive owes to the
Company and does not preclude the Company from proceeding directly against the
Executive without first exhausting its right of recovery under Section 7.05[2].
7.06    Survival. Subject to the terms of the Executive’s Beneficiary
designation form, the Parties agree that the covenants and promises set forth in
this Agreement will survive the termination of this Agreement and continue in
full force and effect.









--------------------------------------------------------------------------------





7.07    Miscellaneous.
[1]    The Executive may not assign any right or interest to, or in, any
payments payable under this Agreement; provided, however, that this prohibition
does not preclude the Executive from designating in writing one or more
beneficiaries to receive any amount that may be payable after the Executive’s
death and does not preclude the legal representative of the Executive’s estate
from assigning any right under this Agreement to the person or persons entitled
to it.
[2]    This Agreement will be binding upon and will inure to the benefit of the
Executive, the Executive’s heirs and legal representatives and the Company and
its successors.
[3]    The headings in this Agreement are inserted for convenience of reference
only and will not be a part of or control or affect the meaning of any provision
of the Agreement.
7.08    Successors to Company. This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, and any successor will be substituted for the Company
under the terms of this Agreement. As used in this Agreement, the term
“successor” means any person, firm, corporation or business entity which at any
time, whether by merger, purchase or otherwise, acquires all or essentially all
of the assets of the business of the Company. Notwithstanding any assignment,
the Company will remain, with any successor, jointly and severally liable for
all its obligations under this Agreement.
7.09    IRC Section 409A Compliance. The parties will administer this Agreement
in a good faith attempt to avoid imposition on Executive of penalties under
Section 409A of the Internal Revenue Code of 1986 and the guidance promulgated
thereunder. If Executive is a “specified employee” as defined under Section
409A, and to the extent any payments under this Agreement are otherwise payable
in the period beginning with the termination date and ending six months after
the termination date and would subject Executive to penalties under Section
409A, such payments will be delayed, aggregated, and paid as soon as practicable
after the date that is six months after the date of termination. For purposes of
this Agreement, “termination of employment” or any similar term shall be
interpreted consistent with the definition of “separation from service” under
Section 409A.


IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement,
which includes an arbitration provision, and consists of 13 pages.


Date:
July 20, 2016
By:
/s/ Jared Poff
 
 
 
Jared Poff
 
 
 
Executive
 
 
 
 
 
 
 
 
 
 
By:
/s/ Thomas Jessep
 
 
 
Thomas Jessep
 
 
 
SVP, Human Resources








